DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially form a “□” structure” recited in claims 4 and 17 is confusing and indefinite.  In light of the Figures, this phrase is being examined in the interpretation of “parallelogram”.  Correction and clarification are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Uhlendorf et al (US 2019/0265496 A1) in view of the US patent application publication by Mor (US 2014/0376092 A1).
Uhlendorf et al teaches a projector module that is comprised of a light emitting assembly (10, Figure 4) for emitting light, an optical path changing unit (400, 402 and 20) that is arranged on a light path of the light emitting assembly for changing transmission direction of light, and a diffractive optical element (30) arranged on a light path of the optical path changing unit and opposite to the light emitting assembly wherein the optical path changing unit comprises a plurality of reflection portions and the plurality of reflection portion comprises a first reflection portion (400) tilt facing the light emitting assembly, a second reflection portion (20, 40) tilt facing the diffractive optical element and at least one third reflection portion (402) arranged on a light path between the first reflection portion and the second reflection portion, (please see Figure 4).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the emitting light from the second reflection portion is parallel to a light emitting from the light emitting assembly.  Mor in the same field of endeavor teaches a structured light projector wherein the light emitting from the light emitting assembly (122, Figures 7B and 7C) and the light emitting from the second reflection portion (light beam 118) are parallel to each other.  It would then have been obvious to one skilled in the art to apply the teachings of Mor to 
 With regard to claim 13, Mor further teaches that the structured-light projector comprises covers (114 and 116) that serves as the carrier defining a cavity such that an optical path changing unit is arranged within the cavity.  

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Wan et al (US 2020/0073097 A1) in view of the US patent application publication by Savage-Leuchs (US 2011/0249319 A1).
Wan et al teaches a structure light module that is comprised of a light emitting assembly (104, Figure 3) for emitting light, an optical path changing unit or folding optical element (202) that is arranged on a light path of the light emitting assembly for changing transmission direction of light, and a diffractive optical element (128) arranged on a light path of the optical path changing unit and opposite to the light emitting assembly wherein the optical path changing unit comprises a plurality of reflection portions and the plurality of reflection portion comprises a first reflection portion (202) tilt facing the light emitting assembly, a second reflection portion (208) tilt facing the diffractive optical element, and an emitting light from the second reflection portion is parallel to an light emitting from the light emitting assembly, (please see Figure 3).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the plurality of reflection portions comprises at least one third reflection portion arranged on a light path between the first reflection portion and the second reflection portion.  Savage-Leuchs in the same field of endeavor teaches an arrangement for optical path changing unit that is comprised of four reflection portions (525, Figure 5B) for folding and propagating the light emitted from the light emitting assembly (input, 512A) to output (or adaptor 511A).  It would then have been obvious to one skilled in the art to apply the teachings of Savage-Leuchs to modify the optical path changing unit to include additional reflector portions for the benefit of allowing the emitted light be completely and properly transmitted from the emitting portion to diffractive optical element or output portion.  
With regard to claim 13, Savage-Leuchs further teaches that the structured-light projector comprises a carrier (520, Figure 5B) that serves as the carrier defining a cavity such that an optical path changing unit is arranged within the cavity.  
With regard to claim 2, Wan et al teaches that the first reflection portion (202, Figure 3) and second reflection portion (208) are parallel to each other.  
With regard to claim 3, Savage-Leuchs teaches that the optical path changing unit comprises two third reflection portions that are parallel to each other, (please see Figure 5B).  
With regard to claim 4, Wan et al in light of Savage-Leuchs teach that the first, second, third reflection portions and the diffractive optical element may substantially form a parallelogram structure or a “□” structure, (it is noted that the “□” structure is interpreted as parallelogram).  
With regard to claim 5, as shown in Figure 5B, the angle between the first reflection portion and one of the third reflection portion (the one not parallel to the first reflection portion) is an obtuse angle that may be in the range of 90 degrees to 135 degrees.  

With regard to claim 7, Wan et al teaches that the structured projection device is comprised of a substrate (102) and the light emitting assembly (104) is mounted on the substrate.  
With regard to claim 8, Savage-Leuchs teaches to include a transparent carrier (520, Figure 5B), for holding the optical path changing element.  
With regard to claim 14, Wan et al in a different embodiment teaches that the optical path changing unit comprises reflecting layers coated on the reflection portions, (please see paragraph [0045]).  Savage-Leuchs teaches that the reflective mirrors (525) may be arranged to form a cavity, (please see Figure 5B).  It is within general level skilled in the art to modify the cavity of the optical path changing unit be formed by coating reflective layer on the surfaces of the cavity as an alternative design for forming the optical path changing unit.  
With regard to claim 15, Wan et al teaches that the first reflection portion (202, Figure 3) and second reflection portion (208) are parallel to each other.  
With regard to claim 16, Savage-Leuchs teaches that the optical path changing unit comprises two third reflection portions that are parallel to each other, (please see Figure 5B).  
With regard to claim 17, Wan et al in light of Savage-Leuchs teach that the first, second, third reflection portions and the diffractive optical element may substantially form a parallelogram structure or a “□” structure, (it is noted that the “□” structure is interpreted as parallelogram).  

With regard to claim 19, Wan et al teaches that the structured projection device is comprised of a collimation element (114, please see paragraph [0026]), arranged on a light path between the light emitting assembly (104) and the optical path changing unit (202).  
With regard to claim 20, Wan et al teaches that the structured projection device is comprised of a substrate (102) and the light emitting assembly (104) is mounted on the substrate.  

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al and Savage-Leuchs as applied to claim 1 above, and further in view of US patent application publication by Brennan et al (US 2013/0215924 A1).
The structured light module taught by Wan et al in combination with the teachings of Savage-Leuchs as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 9, Savage-Leuchs teaches that the collimating lens (521, Figure 5B) may protrude into the cavity defined by the carrier (520).  These references however do not teach explicitly that the carrier is fixed to the substrate through an adhesive.  Brennan et al in the same field of endeavor discloses an arrangement wherein the carrier (104/106) may be fixed to a substrate (102, Figure 1) through an adhesive (116, please see Figures 1-2 and paragraph [0048]).  It would then have been obvious to one skilled in the art to apply the teachings of Brennan et al to modify the design of the structured light module for the benefit of using adhesive to bond the carrier of the module to the substrate, to form a different arrangement and 
With regard to claim 10, Brennan et al teaches that the carrier including the lid (104) may comprise material such as polymers, (please see paragraph [0030]).  Although these references do not teach explicitly that the carrier is made by the claimed material such as polyethylene terephthalate, polymethyl methacrylate (PMMA), polycarbonate and polyimide, they are known polymers in the art for making optical housing.   It would then have been obvious to one skilled in the art to use the art well-known polymer material to make the carrier since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
With regard to claim 11, it is within general level skilled in the art to modify the carrier of Savage-Leuchs to make the cavity comprises the first surface with the first reflection portion to be connected to the third and fourth surfaces with the third reflection portions and the second surface with the second reflection portion connected to the third and fourth surfaces with the third reflection portions to form the cavity, for the benefit of providing a different design.  
With regard to claim 12, it is within general level skilled in the art to allow the collimating element (114, Figure 3 of Wan et al) and a carrier integrally formed in a mold, since molding is a common method for making optical element.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872